DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on January 25, 2021.

Reason for Allowance

Claims 1-5, 7-12, 14-15 and 17-20 are allowable.
The following is an examiner’s statement of reasons for allowance:

As to claims 1-5, 7-12, 14-15 and 17-20 are allowed for the same reason/s as Applicant’s Amendments and Arguments submitted on January 25, 2021 incorporating allowable subject matter that was indicated allowable in the Non-Final Office Action mailed on September 30, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Patent No 6,348,877 B1 to Berstis et al, discloses a method of alerting a pilot to the location of other aircraft begins by detecting the presence of at least one other aircraft and then calculating that aircraft's projected flight path in the sky. Given the position of the pilot's head or eyes, a given image (e.g., a circle) is then projected (or otherwise displayed) on the aircraft's windshield at a calculated position. This position represents a relatively small region in the sky that the pilot, given the head or eye position and the projected flight path, should expect to see the other aircraft. In this manner, the pilot need no longer search the sky to attempt to map a display image to an actual location in his or her field of view.

U.S. Patent No. 5,647,016 to Takeyama, discloses the direction of a target is determined relative to the facial direction of a crew of an aerospace craft and a localized sound is produced in this direction. This localized sound is then output binaurally to the crew to provide an indication of the location of the target. This use of localized sound allows the crew to rapidly locate targets while reducing eye strain. Pseudo-targets can also be located in a flight simulator.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



		/SISAY YACOB/					January 30, 2021          		Primary Examiner, Art Unit 2685